In the opinion of the court, rendered in this case on a former day, the judgment of the court below was reversed, and the cause remanded. It is insisted now that the appellee, Ratliff, could not be taxed with the costs of the appeal in the court below on the hearing of the contempt proceedings because acquitted of the contempt by the chancellor.
The position might be true if the contempt was a criminal proceeding, but in the case before us it is a civil proceeding, to vindicate a civil right and to protect property rights and interests. Consequently the judgment of the chancellor, adjudging him not guilty of contempt, on being reversed by this court, stands for naught, and the case was remanded for further proceedings to enforce the injunction herein granted.
Where a contempt proceeding is a civil suit for the protection of civil rights, it is governed like other civil cases. Millis
v. State, 106 Miss. 131, 63 So. 344; Perry v. Pernet,165 Ind. 67, 74 N.E. 609, 6 Ann. Cas. 533. *Page 788 
The opinion hereinbefore rendered refers only to the contempt proceeding branch of the case, and does not affect the merits on the main issue of the suit filed, any further than the rule of law announced in the opinion is applicable.
The motion to correct the judgment and retax the costs will be overruled.
Overruled.